

EXHIBIT 10.04

AMENDED AND RESTATED
SERVICES AND SECONDMENT AGREEMENT
This Amended and Restated Services and Secondment Agreement (this “Agreement”),
is entered into on March 1, 2015 (the “Amendment Effective Date”), among Valero
Services, Inc., a Delaware corporation (“VSI”), Valero Refining
Company-Tennessee, L.L.C., a Delaware limited liability company (“VRCT”), Valero
Refining-Texas, L.P., a Texas limited partnership (“VRT”), and Valero Energy
Partners GP LLC, a Delaware limited liability company (“GP”) for the purpose of
amending and restating, in its entirety, the terms and conditions set out in the
Prior Agreement (as defined below). VSI, VRCT and VRT are sometimes herein
referred to individually as an “Operator” and collectively as the “Operators.”
VSI, VRCT, VRT and GP are sometimes herein referred to individually as a “Party”
and collectively as the “Parties.”
RECITALS:
1.Certain of the Parties entered into that certain Services and Secondment
Agreement (the “Original Agreement”) dated December 16, 2013 (the “Effective
Date”). The Original Agreement was amended by that certain Amendment Number One
to Services and Secondment Agreement entered into by certain of the Parties
effective as of July 1, 2014 (the “Amendment” and, together with the Original
Agreement, collectively, the “Prior Agreement”).
2.GP is the general partner of Valero Energy Partners LP, a Delaware limited
partnership (the “Partnership”), which is engaged in the business of owning and
operating crude oil and refined petroleum products transportation and logistics
assets, including pipelines and terminals;
3.The Operators have expertise in the maintenance and operation of
transportation and logistics assets, including crude oil and refined petroleum
products pipelines and terminals, and can make available to GP the personnel
necessary to perform such maintenance and operation functions with respect to
assets owned by the Partnership; and
4.The Parties desired by their execution of the Prior Agreement to evidence
their agreement that the Operators provide maintenance and operation resources
to the Partnership and, in connection therewith, that the Operators second
certain of their personnel to GP.
5.The Parties now desire to amend and restate the Prior Agreement to, among
other things, add an additional Operator, add additional Assets (as defined
herein) and modify certain provisions relating to the Services Reimbursement (as
defined herein).
NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:





1



--------------------------------------------------------------------------------



ARTICLE 1
DEFINITIONS; INTERPRETATION
1.1    Definitions. Capitalized terms used and not otherwise defined in this
Agreement shall have the following respective meanings, unless context clearly
requires otherwise:
“Affiliate” means, with respect to any Person, (a) any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
(b) any Person owning or controlling fifty percent (50%) or more of the voting
interests of such Person, (c) any officer or director of such Person, or (d) any
Person who is the officer, director, trustee, or holder of fifty percent (50%)
or more of the voting interests of any Person described in clauses (a) through
(c). For purposes of this definition, the term “controls,” “is controlled by” or
“is under common control with” shall mean the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. For purposes of this Agreement, none of the Partnership Entities
shall be deemed to be an Affiliate of either of the Operators nor shall either
of the Operators be deemed to be an Affiliate of any of the Partnership
Entities.
“Agreement” shall mean this Amended and Restated Services and Secondment
Agreement, together with all Exhibits attached hereto, as the same may be
amended, supplemented or restated from time to time in accordance with the
provisions hereof.
“Allocation Percentage” has the meaning set forth in Section 3.5.
“Assets” means the assets of the Partnership Entities set forth in Exhibit A, as
the same may be amended, supplemented or restated from time to time in
accordance with the provisions hereof.
“Benefit Plans” means each employee benefit plan, as defined in Section 3(3) of
ERISA, and any other material plan, policy, program, practice, agreement,
understanding or arrangement (whether written or oral) providing compensation or
other benefits to any Seconded Employee (or to any dependent or beneficiary
thereof), including, without limitation, any stock bonus, stock ownership, stock
option, stock purchase, stock appreciation rights, phantom stock, restricted
stock or other equity-based compensation plans, policies, programs, practices or
arrangements, and any bonus or incentive compensation plan, deferred
compensation, profit sharing, holiday, cafeteria, medical, disability or other
employee benefit plan, program, policy, agreement or arrangement sponsored,
maintained, or contributed to by the Operators or any of their ERISA Affiliates,
or under which either the Operator or any ERISA Affiliate may have any
obligation or liability, whether actual or contingent, in respect of or for the
benefit of any Seconded Employee (but excluding workers’ compensation benefits
(whether through insured or self-insured arrangements) and directors and
officers liability insurance).
“Business Day” means each calendar day other than a Saturday, Sunday or a day
that is an official holiday in the State of Texas.
“Effective Date” has the meaning set forth in the recitals to this Agreement and
“Amendment Effective Date” has the meaning set forth in the preamble to this
Agreement.



2        

--------------------------------------------------------------------------------



“Employing Operator” means, with respect to each Seconded Employee, the Operator
for whom such Seconded Employee works, when not seconded to GP hereunder.
Exhibit A identifies each Employing Operator that is providing Seconded
Employees to provide Operational Services with respect to each of the Assets.
“End Date” has the meaning set forth in Section 2.2(b).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any entity that would be treated as a single employer
with an Operator under Sections 414(b), (c) or (m) of the Code or
Section 4001(b)(1) of ERISA.
“Losses” means any and all costs, expenses (including reasonable attorneys’
fees), claims, demands, losses, liabilities, obligations, actions, lawsuits and
other proceedings, judgments and awards.
“GP” has the meaning set forth in the preamble to this Agreement.
“Interest Rate” means the lesser of (i) two percent (2%) over the one month
London Interbank Offered Rate (LIBOR) prevailing during the period in question,
and (ii) the maximum rate permitted by applicable law.
“Omnibus Agreement” means that certain Amended and Restated Omnibus Agreement
dated July 1, 2014, among Valero Energy Corporation, a Delaware corporation,
Valero Marketing and Supply Company, a Delaware corporation, Valero Terminaling
and Distribution Company, a Delaware corporation, The Premcor Refining Group
Inc., a Delaware corporation, The Premcor Pipeline Co., a Delaware corporation,
Valero Energy Partners LP, a Delaware limited partnership, Valero Energy
Partners GP LLC, a Delaware limited liability company, Valero Partners Operating
Co. LLC, a Delaware limited liability company, Valero Partners EP, LLC, a
Delaware limited liability company, Valero Partners Lucas, LLC, a Delaware
limited liability company, Valero Partners Memphis, LLC, a Delaware limited
liability company, Valero Partners North Texas, LLC, a Delaware limited
liability company, Valero Partners South Texas, LLC, a Delaware limited
liability company, and Valero Partners Wynnewood, LLC, a Delaware limited
liability company, as the same has been amended by that certain Amendment and
Restatement of Schedules to Amended and Restated Omnibus Agreement dated as of
the Amendment Effective Date, and as the same may be further amended and
supplemented from time to time.
“Operational Services” has the meaning set forth in Section 2.1.
“Operator” and “Operators” have the meanings set forth in the preamble to this
Agreement.
“Partnership” has the meaning set forth in the recitals to this Agreement.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of December 16, 2013, as the
same may be amended, supplemented or restated from time to time.



3        

--------------------------------------------------------------------------------



“Partnership Entities” means the Partnership and all of its direct and indirect
subsidiaries.
“Period of Secondment” has the meaning set forth in Section 2.2.
“Person” means any individual or any partnership, corporation, limited liability
company, trust, or other legal entity.
“Seconded Employees” has the meaning set forth in Section 2.1.
“Seconded Employee Expenses” has the meaning set forth in Section 3.2.
“Secondment” means each assignment of any Seconded Employees to GP from the
Operators in accordance with the terms of this Agreement.
“Services Reimbursement” has the meaning set forth in Section 3.1.
“Shared Seconded Employees” has the meaning set forth in Section 2.2.
“Termination Costs” means all liabilities incurred in connection with or arising
out of the withdrawal, departure, resignation or termination of employment
(whether actual or alleged constructive termination) of any Seconded Employee,
including, without limitation, liabilities relating to or arising out of any
claim of discrimination or other illegality in connection with such withdrawal,
departure, resignation or termination, including cost of defense of such claims,
and also including severance payments and benefits paid to a Seconded Employee
in return for a release of claims.
1.2    Interpretation. In this Agreement, unless a clear contrary intention
appears: (a) the singular includes the plural and vice versa; (b) reference to
any Person includes such Person’s successors and assigns but, in the case of a
Party, only if such successors and assigns are permitted by this Agreement, and
reference to a Person in a particular capacity excludes such Person in any other
capacity; (c) reference to any gender includes each other gender; (d) reference
to any agreement (including this Agreement), document or instrument means such
agreement, document, or instrument as amended or modified and in effect from
time to time in accordance with the terms thereof and, if applicable, the terms
of this Agreement; (e) reference to any Section or Article means such Section or
Article of this Agreement, and references in any Section or definition to any
clause means such clause of such Section or definition; (f) “hereunder,”
“hereof,” “hereto” and words of similar import will be deemed references to this
Agreement as a whole and not to any particular Section or other provision hereof
or thereof; (g) “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term; (h) relative to the determination of any period of time, “from” means
“from and including,” “to” means “to but excluding” and “through” means “through
and including;” and (i) all Exhibits referenced herein are attached hereto and
incorporated herein for all purposes.
1.3    Legal Representation of Parties. This Agreement was negotiated by the
Parties with the benefit of legal representation, and any rule of construction
or interpretation requiring this



4        

--------------------------------------------------------------------------------



Agreement to be construed or interpreted against any Party merely because such
Party drafted all or a part of such Agreement will not apply to any construction
or interpretation hereof or thereof.
1.4    Titles and Headings. Section titles and headings in this Agreement are
inserted for convenience of reference only and are not intended to be a part of,
or to affect the meaning or interpretation of, this Agreement.
ARTICLE 2
SECONDMENT
2.1    Seconded Employees. Subject to the terms of this Agreement, the Operators
agree to second the Seconded Employees to GP, and GP agrees to accept the
Secondment of the Seconded Employees, for the purpose of performing the
operational and maintenance activities that are described in Exhibit B (the
“Operational Services”) which relate to those Assets set forth on Exhibit A
(including the Secondment of such Seconded Employees as are needed to provide
the Operational Services related to the Assets). When used herein, the term
“Seconded Employees” means those employees of the Operators who are engaged in
providing the Operational Services to GP from time to time. The Seconded
Employees will remain at all times the employees of their respective Employing
Operators, in addition they will also be temporary co-employees of GP during the
Period of Secondment and shall, at all times during the Period of Secondment,
work under the direction, supervision and control of GP. Seconded Employees
shall have no authority or apparent authority to act on behalf of the Operators
during the Period of Secondment. Those rights and obligations of the Parties
under this Agreement that relate to individuals that were Seconded Employees but
then later ceased to be Seconded Employees, which rights and obligations accrued
during the Period of Secondment, will survive the removal of such individuals
from the group of Seconded Employees to the extent necessary to enforce such
rights and obligations.
2.2    Period of Secondment. The Operators have seconded the Seconded Employees
to GP starting on the ”Service Date” that is set forth next to each of the
Assets listed in Exhibit A and continuing, during the period (and only during
the period) that the Seconded Employees are performing services for GP, until
the earliest of:
(a)    the end of the term of this Agreement;
(b)
such end date for any Seconded Employees as may be mutually agreed by the
Parties (the “End Date”);

(c)
a withdrawal, departure, resignation or termination of such Seconded Employees
under Section 2.3; and

(d)
a termination of Secondment of such Seconded Employees under Section 2.4.

The period of time that any Seconded Employee is provided by the Employing
Operator to GP is referred to in this Agreement as the “Period of Secondment.”
At the end of the Period of Secondment for any Seconded Employee, such Seconded
Employee will no longer be subject to the direction by GP of the Seconded
Employee’s day-to-day activities. The Parties acknowledge



5        

--------------------------------------------------------------------------------



that certain of the Seconded Employees may also provide services to their
Employing Operators in connection with operations conducted by the Operators
(“Shared Seconded Employees”) and the Parties intend that such Shared Seconded
Employees shall only be seconded to GP during those times that the Shared
Seconded Employees are performing services for GP hereunder.
2.3    Withdrawal, Departure or Resignation. If any Seconded Employee tenders
his or her resignation to an Employing Operator as an employee of such Employing
Operator, or if the employment of any Seconded Employee is terminated by an
Employing Operator, the Employing Operator will promptly notify GP. During the
Period of Secondment of any Seconded Employee, the Employing Operator will not
voluntarily withdraw or terminate such Seconded Employee except with the consent
of GP, which consent shall not be unreasonably withheld, conditioned or delayed.
2.4    Termination of Secondment. Subject to any restrictions contained in any
collective bargaining agreement to which the Employing Operator is a party, GP
will have the right to terminate the Secondment to GP of any Seconded Employee
for any reason at any time. The Employing Operator will not, without GP’s
express consent, agree to any future amendments to any collective bargaining
agreement that would increase the type or degree of any limitations on GP’s
ability to terminate the Secondment of any Seconded Employee. Upon the
termination of any Seconded Employee’s Period of Secondment, the Employing
Operator of such Seconded Employee will be solely liable for any costs or
expenses associated with the termination of the Secondment, except as otherwise
specifically set forth in this Agreement.
2.5    Supervision. During the Period of Secondment, GP shall:
(a)
be ultimately and fully responsible for the daily work assignments of the
Seconded Employees (and with respect to Shared Seconded Employees, during those
times that the Shared Seconded Employees are performing services for GP
hereunder), including supervision of their day-to-day work activities and
performance consistent with the job functions associated with the Operational
Services;

(b)
set the hours of work and the holidays and vacation schedules (other than with
respect to Shared Seconded Employees, as to which GP and the Operators shall
jointly determine) for Seconded Employees; and

(c)
have the right to determine training that will be received by the Seconded
Employees.

In the course and scope of performing any Seconded Employee’s job functions, the
Seconded Employees will be integrated into the organization of GP, will report
into GP’s management structure, and will be under the direct management and
supervision of GP (acting in its capacity as the general partner of, and on
behalf of, the Partnership). GP agrees that with respect to any Seconded
Employee who is otherwise represented by a union while working for any Employing
Operator, GP will be assigned Employing Operator’s rights and responsibilities
of any applicable collective bargaining agreement for the Period of Secondment
as to any such employee, subject to any changes agreed to between any Employing
Operator and any applicable union or as may be allowed by law. GP is not,
hereby, agreeing to recognize any union or assume any bargaining obligation. Any
and



6        

--------------------------------------------------------------------------------



all recognition and bargaining obligations, to the extent that they exist, will
remain with the applicable Employing Operator.
2.6    Seconded Employees Qualifications; Approval. The Employing Operators will
provide such suitably qualified and experienced Seconded Employees as the
Employing Operators are reasonably able to make available to GP, and GP will
have the right to approve such Seconded Employees. All Seconded Employees
identified as of the Effective Date have been approved and accepted by GP as
suitable for performing job functions related to the Operational Services.
2.7    Workers Compensation. At all times, the Operators will maintain workers’
compensation or similar insurance (either through an insurance company or
self-insured arrangement) applicable to the Seconded Employees, as required by
applicable state and federal workers’ compensation and similar laws, and will
name GP as an additional named insured under each such insurance policy.
2.8    Benefit Plans. Neither GP nor any of the Partnership Entities shall be
deemed to be a participating employer in any Benefit Plan during the Period of
Secondment. Subject to GP’s reimbursement obligations hereunder, the Operators
shall remain solely responsible for all obligations and liabilities arising
under the express terms of the Benefit Plans, and the Seconded Employees will be
covered under the Benefit Plans subject to and in accordance with their
respective terms and conditions, as they may be amended from time to time. The
Operators and their ERISA Affiliates may amend or terminate any Benefit Plan in
whole or in part at any time (subject to the applicable provisions of any
collective bargaining agreement covering Seconded Employees, if any). During the
Period of Secondment, neither GP nor any of the Partnership Entities shall
assume any Benefit Plan or have any obligations, liabilities or rights arising
under the express terms of the Benefit Plans, in each case except for cost
reimbursement pursuant to this Agreement.
ARTICLE 3
SERVICES REIMBURSEMENT
3.1    Operational Expenses. On or before the tenth (10th) Business Day after
the end of each month during the Period of Secondment, the Operators shall send
an itemized invoice (in a form mutually agreed upon by GP and the Operators) to
GP detailing all amounts payable to each Operator with respect to the Seconded
Employees in connection with the performance of the Operational Services during
the preceding month (the “Services Reimbursement”). Except where a Flat Fee
arrangement is in place pursuant to Section 3.3, the Services Reimbursement will
based on actual Seconded Employee Expenses in accordance with Section 3.2. GP
shall, within ten (10) calendar days of receipt, pay such invoice, except for
any amounts therein being disputed in good faith by GP. For ease of
administration, the Operators may permit GP to make payment of the full invoice
amount to a single Operator, in which case such Operator shall be responsible
for paying over any amounts due to the other Operators. Any amounts that GP has
disputed in good faith and that are later determined by any court or other
competent authority having jurisdiction, or by agreement of the Parties, to be
owing from GP to an Operator shall be paid in full within ten days of such
determination, together with interest thereon at the Interest Rate from the date
due under the original invoice until the date of payment.



7        

--------------------------------------------------------------------------------



3.2    Services Reimbursement. Subject to Sections 3.3, 3.4 and 3.5, the
Services Reimbursement for each month during the Period of Secondment shall
include all costs and expenses incurred for such month by the Operators for the
Seconded Employees, including the following (collectively, the “Seconded
Employee Expenses”):
(a)
salary and wages (including payroll and withholding taxes associated therewith);

(b)
cash bonuses;

(c)
costs of matching and other employer 401(k) contributions;

(d)
costs of pension benefit accruals;

(e)
any cash expense associated with any deferred compensation plan;

(f)
vacation, sick leave, personal leave, maternity leave and any other federal or
state mandated leave;

(g)
healthcare coverage, including medical, dental, vision and prescription drug
coverage;

(h)
flexible benefits plan, including medical care and dependent care expense
reimbursement programs;

(i)
short-term disability benefits and long-term disability insurance premiums;

(j)
workers’ compensation insurance;

(k)
premiums for life insurance, accidental death and dismemberment insurance and
any other insurance provided to the Seconded Employees by the Operators;

(l)
the vesting of any long-term incentive awards, whether granted before or during
the Period of Secondment;

(m)
Termination Costs;

(n)
business travel expenses and other business expenses reimbursed in the normal
course by the Operators, such as subscriptions to business-related periodicals
and dues to professional business organizations;

(o)
any other employee benefit or compensation arrangement customarily provided to
all employees by the Operators for which the Operators incur costs with respect
to Seconded Employees; and

(p)
any sales taxes imposed upon the provision of any taxable services provided
under this Agreement; provided, however, that, GP and the Operators contemplate
that the




8        

--------------------------------------------------------------------------------



services provided pursuant to this Agreement are not taxable services for sales
and use tax purposes.
Where it is not reasonably practicable to determine the amount of any such cost
or expense described above, the Operators and GP shall mutually agree on the
method of determining or estimating such cost or expense, which may include the
application of an agreed percentage benefit load to a Seconded Employee’s salary
and wages in order to value certain of the benefits listed above. If the actual
amount of any cost or expense, once known, varies from the estimate used for
billing purposes hereunder, the difference, once determined, shall be reflected
as either a credit or additional charge in the next monthly invoice issued by
the affected Operator, or in such manner as may otherwise be agreed between the
affected Operator and GP.


3.3    Flat Rate Billing Option. As more particularly set forth in Exhibit A, in
some cases GP and the applicable Operator have agreed on a flat annual fee to be
paid in equal monthly installments as the Services Reimbursement for Operational
Services associated with a specific Asset (a “Flat Fee”). Each such Flat Fee is
based on the Operator’s good faith estimate of the annual aggregate Seconded
Employee Expenses attributable to the Seconded Employees who will be providing
the relevant Operational Services. The GP and the applicable Operator
acknowledge and agree that the Flat Fee may change each calendar year, as
determined by the applicable Operator in good faith, to accurately reflect the
degree and extent of the Operational Services and/or any change in the cost of
providing Operational Services to GP (including changes due to inflation and to
changes in any applicable law, rule or regulation including any interpretation
of such laws, rules or regulations).
At the end of each calendar year, GP will have the right to submit to the
applicable Operator a proposal to reduce the amount of any Flat Fee for that
year if GP believes, in good faith, that the relevant Operational Services for
the year in question do not justify payment of the full Flat Fee for that year.
If GP submits such a proposal to an Operator, such Operator agrees that it will
negotiate in good faith with GP to determine if the Flat Fee for that year
should be reduced and, if so, the amount of such reduction. If GP and the
Operator agree that the Flat Fee for that year should be reduced, then the
Operator shall promptly pay to GP the amount of any reduction for that year.
3.4    Adjustments Based on Period of Secondment. It is understood and agreed
that GP shall be liable for Seconded Employee Expenses (whether being paid on a
reimbursable or Flat Fee basis) to the extent, and only to the extent, they are
attributable to the Period of Secondment. As such, if the Period of Secondment
begins on other than the first day of a month or ends on other than the last day
of a month, the Services Reimbursement for such month shall be prorated based on
the number of days during such month that the Period of Secondment was in
effect.
3.5    Adjustments for Shared Services. With respect to each Shared Seconded
Employee, the appropriate Employing Operator will determine in good faith the
percentage of such Shared Seconded Employee’s time spent providing services to
GP (the “Allocation Percentage”). For each month during the Period of
Secondment, the amount of the Services Reimbursement payable by GP with respect
to each Shared Seconded Employee shall be calculated by multiplying the Seconded
Employee Expenses for such Shared Seconded Employee times the Allocation
Percentage for such



9        

--------------------------------------------------------------------------------



Shared Seconded Employee; provided, however, that (i) since Flat Fees are
established taking the Allocation Percentage into account, they shall not be
subject to such monthly adjustment, and (ii) certain Seconded Employee Expenses
shall not be allocated based on the Allocation Percentage or included in any
applicable Flat Fee, but rather shall be allocated as follows:
(a)
Termination Costs with respect to any Shared Seconded Employee shall be
allocated between the Parties based upon the Allocation Percentage, provided
that the Parties agree in advance to terminate such Shared Seconded Employee;
otherwise, a Party who terminates a Shared Seconded Employee without first
consulting with the other Party (including an actual or alleged constructive
termination) shall be solely responsible for all Termination Costs related to
such termination, other than any Termination Costs arising solely out of the
gross negligence or willful misconduct of the other Party;

(b)
travel expenses and other expenses incurred with respect to and/or reimbursable
to a Shared Seconded Employee shall be paid by the Party for whom the Shared
Seconded Employee was working at the time they were incurred, except that
expenses related to activities that benefit both GP and the Employing Operator
(e.g. some types of training) shall be shared by the affected Parties in
accordance with the Allocation Percentage (or such other allocation as may be
agreed between the affected Parties); and

(c)
the taxes described in Section 3.2(p) shall be reimbursable in full by GP.

3.6    Cancellation or Reduction of Services. GP may terminate or reduce the
level of any of the Operational Services on 30 days’ prior written notice to the
Operators. In the event GP reduces the level of any Operational Services covered
by a Flat Fee, the affected Operator and GP shall agree in good faith an
appropriate reduction in the Flat Fee. In the event GP terminates the
Operational Services, GP shall pay the Operators for the last month (or portion
thereof) in which it received services plus any other amounts outstanding to the
Operators.
3.7    Reimbursements for Other Operational Expenses. This Agreement does not
address the reimbursement of any costs or expenses associated with Operational
Services other than Seconded Employee Expenses. To the extent that an Operator
or any Affiliate of an Operator incurs any out-of-pocket expenses (other than
Seconded Employee Expenses) in connection with the provision of Operational
Services, such Operator or Affiliate may be entitled to reimbursement therefor
under the terms of the Partnership Agreement or the Omnibus Agreement.
ARTICLE 4
ALLOCATION; RECORDS; PAYMENT OBLIGATIONS
4.1    Allocation; Records. The Operators will use commercially reasonable
efforts to maintain an allocation schedule reflecting the direct and indirect
costs of the Seconded Employee Expenses based on the services that the Seconded
Employees have provided to GP in relation to the Assets. GP will use
commercially reasonable efforts to keep and maintain books/records reflecting
hours worked and costs and expenses incurred in connection with each of the
Seconded



10        

--------------------------------------------------------------------------------



Employees. Each Party will have the right to audit such records maintained by
the other during regular business hours and on reasonable prior notice. The
foregoing provisions of this Section 4.1 shall not apply when a Flat Fee
arrangement is in place, but in such event the Parties shall maintain a schedule
showing the basis on which the Flat Fee was established, as well as schedules
showing how any subsequent adjustments to the Flat Fee were determined.
4.2    Payment. The Operators agree to pay, as agent for GP, the Seconded
Employee Expenses (or provide the employee benefits with respect thereto, as
applicable) of the employees temporarily assigned to GP under this Agreement,
subject to GP’s reimbursement obligations under Article 3. Subject to GP’s
reimbursement obligations under Article 3, the Operators agree to indemnify and
hold GP harmless from any and all Losses incurred by GP or any of the
Partnership Entities related to the Operators’ failure to carry out their duties
to pay or provide employee benefits to the Seconded Employees, except to the
extent that such Losses arise solely out of or result solely from the gross
negligence or willful misconduct of GP.
ARTICLE 5
TERM
The term of this Agreement commenced on the Effective Date and will continue for
an initial period of ten years from the last occurring “Service Date” for the
Assets as set forth in Exhibit A, provided however the term of this Agreement
with respect any particular Asset will continue for an initial period of ten
years from the “Service Date for that Asset as set forth in Exhibit A. Upon the
expiration of the initial ten year period, the term of this Agreement shall
automatically extend for successive one year extension terms, unless either
Party provides at least 30 days’ prior written notice to the other Party prior
to the expiration of the initial ten year period or any extension term that the
Party wishes for this Agreement to expire at the end of the initial ten year
period or the then-current extension term, as applicable. Upon proper notice by
a Party to the other Party, in accordance with this Article 5, that the Party
wishes for this Agreement to expire on the expiration of the applicable period,
this Agreement shall not automatically extend, but shall instead expire upon the
expiration of the applicable period and only those provisions that, by their
terms, expressly survive this Agreement shall so survive. Notwithstanding the
foregoing, GP may terminate this agreement at any time upon 30 days prior
written notice to the Operators and only those provisions that, by their terms,
expressly survive this Agreement shall so survive.
ARTICLE 6
GENERAL PROVISIONS
6.1    Accuracy of Recitals. The paragraphs contained in the recitals to this
Agreement are incorporated in this Agreement by this reference, and the Parties
to this Agreement acknowledge the accuracy thereof.
6.2    Notices. Any notice, demand, or communication required or permitted under
this Agreement shall be in writing and delivered personally, by reputable
courier, or by telecopier, and shall be deemed to have been duly given as of the
date and time reflected on the delivery receipt if delivered personally or sent
by reputable courier service, or on the automatic telecopier receipt if sent by
telecopier, addressed as follows:



11        

--------------------------------------------------------------------------------



If to VSI
Valero Services, Inc.
One Valero Way
San Antonio, Texas 78249
Attention: President
Fax: (210) 345-2413


If to VRCT


Valero Refining Company-Tennessee, L.L.C.
One Valero Way
San Antonio, Texas 78249
Attention: President
Fax: (210) 345-2413


If to VRT
Valero Refining-Texas, L.P.    
c/o Valero Services, Inc.
One Valero Way
San Antonio, Texas 78249
Attention: President
Fax: (210) 345-2413


If to GP


Valero Energy Partners GP LLC
One Valero Way
San Antonio, Texas 78249
Attention: President
Fax: (210) 370-5161


A Party may change its address for the purposes of notices hereunder by giving
notice to the other Party specifying such changed address in the manner
specified in this Section 6.2.
6.3    Further Assurances. The Parties agree to execute such additional
instruments, agreements and documents, and to take such other actions, as may be
necessary to effect the purposes of this Agreement.
6.4    Modifications. Any actions or agreement by the Parties to modify this
Agreement, in whole or in part, shall be binding upon the Parties, so long as
such modification shall be in writing and shall be executed by all Parties with
the same formality with which this Agreement was executed.
6.5    No Third Party Beneficiaries. No Person not a Party to this Agreement
will have any rights under this Agreement as a third party beneficiary or
otherwise, including, without limitation,



12        

--------------------------------------------------------------------------------



Seconded Employees. In furtherance but not in limitation of the foregoing: (i)
nothing in this Agreement shall be deemed to provide any Seconded Employee with
a right to continued secondment or employment; and (ii) nothing in this
Agreement shall be deemed to constitute an amendment to any Benefit Plan or
limit in any way the right of the Operators and/or their ERISA Affiliates to
amend, modify or terminate, in whole or in part, any Benefit Plan which may be
in effect from time to time.
6.6    Relationship of the Parties. Nothing in this Agreement will constitute
the Partnership Entities, the Operators or their Affiliates as members of any
partnership, joint venture, association, syndicate or other entity.
6.7    Assignment. Neither Party will, without the prior written consent of the
other Party, which consent shall not be unreasonably withheld, assign, mortgage,
pledge or otherwise convey this Agreement or any of its rights or duties
hereunder; provided, however, that either Party may assign or convey this
Agreement without the prior written consent of the other Party to an Affiliate.
Unless written consent is not required under this Section 6.7, any attempted or
purported assignment, mortgage, pledge or conveyance by a Party without the
written consent of the other Party shall be void and of no force and effect. No
assignment, mortgage, pledge or other conveyance by a Party shall relieve the
Party of any liabilities or obligations under this Agreement.
6.8    Binding Effect. This Agreement will be binding upon, and will inure to
the benefit of, the Parties and their respective successors, permitted assigns
and legal representatives.
6.9    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original, and all of which
together shall constitute one and the same Agreement. Each Party may execute
this Agreement by signing any such counterpart.
6.10    Time of the Essence. Time is of the essence in the performance of this
Agreement.
6.11    Governing Law. This Agreement shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with and governed
by, the laws of the State of Texas, excluding its conflicts of laws principles
that would apply the laws of another jurisdiction. The Parties submit to the
exclusive jurisdiction of the courts of competent jurisdiction situated in Bexar
County, Texas, for the resolution of any disputes arising hereunder.
6.12    Delay or Partial Exercise Not Waiver. No failure or delay on the part of
any Party to exercise any right or remedy under this Agreement will operate as a
waiver thereof; nor shall any single or partial exercise of any right or remedy
under this Agreement preclude any other or further exercise thereof or the
exercise of any other right or remedy granted hereby or any related document.
The waiver by either Party of a breach of any provisions of this Agreement will
not constitute a waiver of a similar breach in the future or of any other breach
or nullify the effectiveness of such provision.
6.13    Entire Agreement. This Agreement constitutes and expresses the entire
agreement between the Parties with respect to the subject matter hereof. All
previous discussions, promises,



13        

--------------------------------------------------------------------------------



representations and understandings relative thereto are hereby merged in and
superseded by this Agreement.
6.14    Waiver. To be effective, any waiver or any right under this Agreement
will be in writing and signed by a duly authorized officer or representative of
the Party bound thereby.
6.15    Signatories Duly Authorized. Each of the signatories to this Agreement
represents that he is duly authorized to execute this Agreement on behalf of the
Party for which he is signing, and that such signature is sufficient to bind the
Party purportedly represented.
6.16    Incorporation of Exhibits by References. Any reference herein to any
exhibit to this Agreement will incorporate it herein, as if it were set out in
full in the text of this Agreement.
6.17    Relationship of VSI, VRCT and VRT. VSI’s obligations under this
Agreement shall apply only with respect to those Seconded Employees for which
VSI is the Employing Operator, VRCT’s obligations under this Agreement shall
apply only with respect to those Seconded Employees for which VRCT is the
Employing Operator, and VRT’s obligations under this Agreement shall apply only
with respect to those Seconded Employees for which VRT is the Employing
Operator. Nothing in this Agreement is intended, nor shall it operate or be
construed, to render VSI, VRCT and/or VRT jointly or jointly and severally
liable or to otherwise render any Employing Operator liable for any acts,
omissions or breaches hereof by any other Employing Operator.
6.18    Amendment of Exhibits; Addition of Operators. The Parties may amend and
restate the Exhibits at any time without otherwise amending or restating this
Agreement by the execution by all of the Parties of an agreement in the form
attached hereto as Exhibit C. The amended and restated Exhibits attached to such
executed agreement shall replace the prior Exhibits as of the date of execution
of such agreement and shall be incorporated by reference into this Agreement for
all purposes. In addition, a Person may be added as an Operator under this
Agreement by having such Person join in the execution of the agreement in the
form attached hereto as Exhibit C.


[Signature page follows]



14        

--------------------------------------------------------------------------------






IN WITNESS HEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives on the date herein above mentioned.


Valero Services, Inc.




By:  /s/ R. Lane Riggs                                      
Name:
R. Lane Riggs
Title:
Executive Vice President





Valero Refining Company-Tennessee, L.L.C.




By  /s/ R. Lane Riggs                                      
Name:
R. Lane Riggs
Title:
Executive Vice President





Valero Refining-Texas, L.P.


By:
Valero Tejas Company LLC, its
 
general partner



By:  /s/ R. Lane Riggs                                      
Name:
R. Lane Riggs
Title:
Executive Vice President





Valero Energy Partners GP LLC




By  /s/ Richard F. Lashway                            
Name:
Richard F. Lashway
Title:
President and Chief Operating Officer






Signature Page to Services and Secondment Agreement

--------------------------------------------------------------------------------



EXHIBIT A

Assets


The Assets consist of all above and below-ground equipment, facilities and
improvements owned (in whole or in part) or leased by any Partnership Entities,
or with respect to which any of the Partnership Entities have the right and/or
obligation to operate and/or maintain, at each of the office, terminal and
truckhaul locations and comprising each of the pipeline systems set forth in the
following chart.
Without limiting the generality of the foregoing, the Assets expressly include
all of the following located at or comprising any part of the facilities,
locations and systems listed in the following chart, to the extent owned, leased
or otherwise under the control of any Partnership Entity:
Piping
Pumps
Valves
Fittings
Interconnects
Lease automatic custody transfer (LACT) units
Metering equipment and associated equipment
Cathodic protection equipment
Fire suppression equipment
Tanks
Tank roofs
Tank dikes and foundations
Truck racks and associated equipment
Vapor recovery equipment
Docks and associated equipment
Buildings and improvements, and all fixtures, furnishings and equipment therein
Security equipment, including fences and gates
Drives, walks and parking areas
Signage
Utilities infrastructure
Environmental monitoring and remediation equipment
SCADA equipment
Oil / water separators
Wastewater treatment equipment
Laboratories and associated equipment

A-1



--------------------------------------------------------------------------------



Exhibit A, continued


As used in the following chart, the following terms have the following
respective meanings:


"Asset Owner” means the Partnership Entity that owns the Asset.


“Service Date” means the date that Seconded Employees first began providing
Operational Services at and/or for the Asset.


“Employing Operator” means the Operator that employs the Seconded Employees who
will be providing Operational Services related to the Asset.


“Fee Structure” refers to the manner in which Operator is to be paid the portion
of the Services Reimbursement associated with the Asset, being one of the two
following methods:


“Pass Through” means that Seconded Employee Expenses associated with the Asset
are being passed through to GP by the Operator on a reimbursable basis in
accordance with Sections 3.1 and 3.2.


“Flat Fee” means that the Operator is charging GP a Flat Fee for all Operational
Services being provided by Seconded Employees with respect to the Asset in
accordance with Section 3.3. The Flat Fee amounts set forth in the chart are
initial amounts as of the Service Date, and are subject to periodic adjustment
in accordance with Section 3.3.


Key to entity name abbreviations:


Operators:
 
Asset Owners:
 
 
 
 
VRTC
Valero Refining Company-Tennessee, L.L.C.
VMKS
Valero MKS Logistics, L.L.C.
VRT
Valero Refining-Texas, L.P.
VPEP
Valero Partners El Paso, LLC
VSI
Valero Services, Inc.
VPH
Valero Partners Houston, LLC
 
 
VP Lucas
Valero Partners Lucas, LLC
 
 
VP La.
Valero Partners Louisiana, LLC
 
 
VPM
Valero Partners Memphis, LLC
 
 
VPNT
Valero Partners North Texas, LLC
 
 
VPP
Valero Partners PAPS, LLC
 
 
VPST
Valero Partners South Texas, LLC
 
 
VPW
Valero Partners Wynnewood, LLC
 
 
VPWM
Valero Partners West Memphis, LLC


A-2



--------------------------------------------------------------------------------





Asset
Asset Owner
Service Date
Employing
Operator
Fee Structure
 
 
 
 
 
Terminals, Offices and Truckhauls
 
 
 
 
Lucas Terminal
9405 West Port Arthur Road
Beaumont, TX  77705


VP Lucas
Dec. 16, 2013
VSI
Pass Through
West Memphis Terminal
1282 South 8th St.
West Memphis, AR  72301


VPWM
Dec. 16, 2013
VSI
Pass Through
Collierville Terminal
772 Wingo Road
Byhalia, MS  38611


VMKS
Dec. 16, 2013
VRCT
Pass Through
Memphis Truck Terminal
321 West Mallory Ave.
Memphis, TN  38109
VPM
Dec. 16, 2013
VRCT
Pass Through
Wynnewood System:
Wynnewood Terminal
Murray County, OK


VPW
July 1, 2014
VSI
Pass Through
Three Rivers Crude System:
CR 422 Crude Oil Terminal
Live Oak County, Texas


Three Rivers Pipeline Office
Live Oak County, Texas


Three Rivers Meter Site
Live Oak County, Texas


VPST
July 1, 2014
VSI
Pass Through
McKee Crude System:
Clawson Station
Hansford County, TX
Coble Station
Hutchinson County, TX
Farnsworth Station
Ochiltree County, TX


Follett Station
Lipscomb County, TX


Frass Station
Lipscomb County, TX


VPNT
July 1, 2014
VSI
Pass Through


A-3



--------------------------------------------------------------------------------



Glazier Station
Lipscomb County, TX


Gruver Station
Hansford County, TX


Hitchland Station
Hansford County, TX


Hooker Station
Texas County, OK


McKee Station
Moore County, TX


McKee Valve & Meter Site
and 8” Pipeline
Moore County, TX


Merten Station
Gray County, TX


Perryton Office & Pipe Yard
Ochiltree County, Texas


Perryton Station (Nos. 1, 2, 3
and 4)
Ochiltree County, TX


Piper Station (Nos. 1,2 and 3)
Lipscomb County, TX


Sunray Pump Station
Sherman County, TX


Tubbs Station
Lipscomb County, TX


Turpin Terminal
Beaver County, OK


Waka Station
Ochiltree County, TX


 
 
 
 
St. Charles Terminal - Located in Norco, Louisiana
VP La.
March 1, 2015
VSI
Flat Fee of $11,067,000 per calendar year
Houston Terminal - Located in Houston, Texas
VPH
March 1, 2015
VRT
Flat Fee of $6,323,000 per calendar year




 
 
 
 


A-4



--------------------------------------------------------------------------------



Pipelines
 
 
 
 
Port Arthur System:
Nederland pipeline: A five-mile, 32-inch pipeline that delivers crude oil to the
Lucas terminal from the Sunoco Logistics Nederland marine terminal.
Lucas pipeline: A 12-mile, 30-inch pipeline that delivers crude oil from the
Lucas terminal to the Valero Port Arthur refinery (1801 South Gulfway Dr., Port
Arthur, Texas  77640).
PAPS 20” Pipeline: A three-mile, 20-inch pipeline that delivers diesel from the
Port Arthur refinery to the PAPS terminal.
El Vista 20” Pipeline: A four-mile, 20-inch pipeline that delivers gasoline from
the Port Arthur refinery to the El Vista terminal.
12-10 pipeline: An approximately 13 mile, 12-inch and 10-inch pipeline that
delivers refined petroleum products from the Port Arthur refinery to the
Enterprise TE Products pipeline connection, the Sunoco Logistics MagTex pipeline
connection at their Hebert Terminal (15651 West Port Arthur Rd. Beaumont, TX
77705) and Oiltanking’s Beaumont marine terminal (6275 Highway 347 Beaumont TX
77705).


VP Lucas








VP Lucas










VPP








VPP








VPP










Dec. 16, 2013
VSI
Pass Through
Memphis System


Collierville pipeline: Approximately 52 miles of 10- to 20-inch pipelines that
deliver crude oil to the Valero Memphis refinery (543 West Mallory Ave.,
Memphis, Tennessee  38109) from the Collierville terminal.
Shorthorn pipeline: Approximately seven miles of 14-inch pipeline that delivers
diesel and gasoline produced at the Valero Memphis refinery to the West Memphis
terminal, and two miles of 12-inch pipeline that delivers diesel and gasoline
from the West Memphis terminal and the Valero Memphis refinery to Exxon’s
Memphis refined petroleum products terminal (454 Wisconsin Ave., Memphis, TN
38106).


VMKS
Dec. 16, 2013
 
Pass Through


A-5



--------------------------------------------------------------------------------



Memphis Airport pipeline system: A nine-mile, six-inch pipeline that delivers
jet fuel produced at the Valero Memphis refinery to the Swissport Fueling, Inc.
terminal (2491 Winchester Rd., Memphis, Tennessee 38116) located at the Memphis
International Airport and a two-mile, six-inch pipeline that delivers jet fuel
from the Valero Memphis refinery to the FedEx jet fuel terminal (2903 Sprankle
Ave, Memphis, TN 38118) located at the Memphis International Airport
 
 
 
 
Wynnewood System:
Wynnewood Pipeline. A twelve inch (12”) nominal diameter pipeline, approximately
30 miles in length, originating at the Valero Ardmore Refinery in Carter County,
Oklahoma and terminating at the Valero Wynnewood Terminal in Murray County,
Oklahoma
VPW
July 1, 2014
VSI
Pass Through
Three Rivers Crude System:
CR 422 - Valero Ref #1-12. A twelve inch (12”) nominal diameter pipeline,
approximately 3,225 feet / 0.61 miles in length, originating at the Valero CR
422 crude oil facility and terminating the Valero Three Rivers Refinery in Live
Oak County, Texas.


CR 422 - Valero Ref #2-12. A twelve inch (12”) nominal diameter pipeline,
approximately 3,064 feet / 0.58 miles in length, originating at the Valero CR
422 crude oil facility and terminating the Valero Three Rivers Refinery in Live
Oak County, Texas.


CR 422 - Valero Ref #3-12. A twelve inch (12”) nominal diameter pipeline,
approximately 3,139 feet / 0.59 miles in length, originating at the Valero CR
422 crude oil facility and terminating the Valero Three Rivers Refinery in Live
Oak County, Texas.


VPST
July 1, 2014
VSI
Pass Through


A-6



--------------------------------------------------------------------------------



McKee Crude System:
Tubbs 4” - A four inch (4”) nominal diameter pipeline, approximately 73,081 feet
/ 13.84 miles in length, originating at The Shamrock Pipe Line Corporation’s
Tubbs Station in Lipscomb County, Texas and terminating at The Shamrock Pipe
Line Corporation’s Tubbs /Citizens scrapper trap site in Lipscomb County, Texas.


VPTN
July 1, 2014
VSI
Pass Through
Citizens 6” - A six inch (6”) nominal diameter pipeline, approximately 48,762
feet / 9.24 miles in length, originating at The Shamrock Pipe Line Corporation’s
Tubbs/Citizens scrapper trap site in Lipscomb County, Texas and terminating at
The Shamrock Pipe Line Corporation’s Piper Station in Lipscomb County, Texas.


 
 
 
 
Lipscomb 6” - A six inch (6”) nominal diameter pipeline, approximately 258,838
feet / 49.02 miles in length, originating at Frass Station in Lipscomb County,
Texas and terminating at The Shamrock Pipe Line Corporation’s Perryton Station
in Ochiltree County, Texas.


 
 
 
 
Perryton-Waka 10”  - A ten inch (10”) nominal diameter pipeline, approximately
80,135 feet / 15.18 miles in length, originating at The Shamrock Pipe Line
Corporation’s Perryton Station in Ochiltree County, Texas and terminating at The
Shamrock Pipe Line Corporation’s Waka Station in Ochiltree County, Texas.


 
 
 
 
Perryton-Waka 6”  - A six inch (6”) nominal diameter pipeline, approximately
80,657 feet / 15.28 miles in length, originating at The Shamrock Pipe Line
Corporation’s Perryton Station in Ochiltree County, Texas and terminating at The
Shamrock Pipe Line Corporation’s Waka Station in Ochiltree County, Texas.


 
 
 
 
Waka-Gruver 8”  - An eight inch (8”) nominal diameter pipeline, approximately
133,047 feet / 25.19 miles in length, originating at The Shamrock Pipe Line
Corporation’s Waka Station in Ochiltree County, Texas and terminating at The
Shamrock Pipe Line Corporation’s Gruver Station in Hansford County, Texas.


 
 
 
 
 
 
 
 
 


A-7



--------------------------------------------------------------------------------



Gruver-Clawson 8”  - An eight inch (8”) nominal diameter pipeline, approximately
1,497 feet / 0.28 miles in length, originating at The Shamrock Pipe Line
Corporation’s Gruver Station in Hansford County, Texas and terminating at NuStar
Logistics, L.P.’s Clawson Station in Hansford County, Texas.


 
 
 
 
Clawson-Gruver 6” - A six inch (6”) nominal diameter pipeline, approximately
1,069 feet / 0.20 miles in length, originating at NuStar Logistics, L.P.’s
Clawson Station in Hansford County, Texas and terminating at The Shamrock Pipe
Line Corporation’s Gruver Station in Hansford County, Texas.


 
 
 
 
Turpin-Gruver 6”  - A six inch (6”) nominal diameter pipeline, approximately
304,313 feet / 57.64 miles in length, originating at Valero Plains Company LLC’s
Turpin Terminal in Beaver County, Oklahoma and terminating at The Shamrock Pipe
Line Corporation’s Gruver Station in Hansford County, Texas.


 
 
 
 
Gruver-McKee 6” - A six inch (6”) nominal diameter pipeline, approximately
157,609 feet / 29.85 miles in length, originating at The Shamrock Pipe Line
Corporation’s Gruver Station in Hansford County, Texas and terminating at The
Shamrock Pipe Line Corporation’s McKee scrapper trap site in Moore County,
Texas.


 
 
 
 
McKee - McKee Refinery 8”  - An eight inch (8”) nominal diameter pipeline,
approximately 4,747 feet / 0.90 miles in length, originating at The Shamrock
Pipe Line Corporation’s McKee scrapper trap site in Moore County, Texas and
terminating at the Valero McKee Refinery in Moore County, Texas.


 
 
 
 
Turpin 6” (Hansford County, TX) - A six inch (6”) nominal diameter pipeline,
approximately 5,899 feet / 1.12 miles in length, originating west of SH 15 in
Hansford County, Texas and terminating south of FM 1262 in Hansford County,
Texas.


 
 
 
 
 
 
 
 
 


A-8



--------------------------------------------------------------------------------



Turpin 6” (Moore County, TX) - A six inch (6”) nominal diameter pipeline,
approximately 5,280 feet / 1.0 miles in length, originating at The Shamrock Pipe
Line Corporation’s McKee scrapper trap site in Moore County, Texas and
terminating at the Valero McKee Refinery in Moore County, Texas.


 
 
 
 




A-9



--------------------------------------------------------------------------------



EXHIBIT B
Operational Services




General Note: Not all of the following Operational Services apply with respect
to each Asset. Rather, the Seconded Employees working at a specific location
shall only be required to provide those Operational Services applicable to the
Assets at such location.



List of Operational Services


Operation of the Assets in accordance with prudent industry practice and the
directions for product and feedstock movements given by GP (or, where customary
practice dictates, customers of the Partnership, in which case such directions
shall be deemed for purposes of this Agreement to have come from GP, acting for
and on behalf of the Partnership), including but not limited to operation of the
pump stations and other facilities within such operating parameters and
specifications as may be in accordance with sound engineering and operating
practices and applicable laws, operation of meter stations, including
calibration of measurement and product analysis equipment, operation of booster
pumps, providing custody measurement as required and the coordination of product
and feedstock movements as directed.
Operation of truck rack loading and unloading, including blending operations,
management of computer loading systems and processing of delivery tickets.


Operation of vapor recovery systems, to include emission monitoring
requirements.


Operation of wastewater treatment systems and/or oil water separator systems (in
compliance with all applicable hazardous waste handling procedures).
Provision of communications, inspection, surveillance, flow control, corrosion
control, and monitoring.
Establishment of and compliance with safety, health, environmental, training,
emergency response, spill response and other programs in connection with the
operation of the Assets.
Preparation and retention of appropriate records and logs as required by
applicable laws and consistent with past practice (subject to changes required
by changes in law and/or the adoption of new policies and procedures).
Maintenance of instrument systems required for performance of pipeline
monitoring and control services, product analysis, and measurements in
accordance with applicable requirements and generally accepted industry
practices.

B-1



--------------------------------------------------------------------------------



Providing scheduling services for all products shipped into and delivered out of
the Assets, with appropriate consultation and coordination with affected
refineries, third-party pipelines, third-party off-line delivery and shipper
personnel, and control room personnel.
Coordination of all inventory management activities and assistance in the
development and implementation of inventory control policies and guidelines
regarding the Assets.
Determining net volume received and delivered by utilizing measurement
facilities installed, operated and maintained in accordance with the latest
edition of the American Petroleum Institute Manual of Petroleum Measurement
Standards and standard industry practices, and reconciliation of book inventory
with actual inventory.
Provision of sufficient on-the-job and outside training to employees and
contractors operating and maintaining the Assets for the operation of the Assets
in a safe and efficient manner in accordance with the applicable Partnership
policies and procedures and applicable governmental rules, regulations and laws.
Preparation, filing and renewal, as applicable and, to the extent not performed
under the Omnibus Agreement, of all operating licenses and/or permits as
directed by GP.
Emergency response services, including but not limited to closing pipeline
valves in connection with a response to any emergency involving the Assets.
Laboratory and analytical services including but not limited to product quality
and assurance analysis.
Additive procurement services and inventory management of additive inventories
(except to the extent any additives are procured and/or managed by customers of
the Partnership, in which case the services hereunder shall consist of
appropriate coordination with such customers).
Security services, including but not limited to controlling access to the Assets
and (except to the extent such activities are customarily conducted by customers
of the Partnership) negotiation, execution and management of access agreements.
Maintenance and repair of the Assets, including but not limited to pipeline
repairs, terminal repairs, aerial pipeline patrols, population density counts,
right-of-way maintenance (including but not limited to filling of washes, mowing
weeds and brush, repairing fences, erection and maintenance of fences,
barricades or other suitable protection to protect the Assets and associated
equipment from damage due to mowers, trucks or other vehicles, flagging and
identification of pipelines in the event of excavation in the vicinity of the
pipelines by the Operators or third parties), in each case, within such
maintenance/repair parameters and specifications as may be in accordance with
sound engineering and maintenance practices and applicable laws.
Implementation and administration of a preventative maintenance program for the
Assets, including, without limitation, periodic testing, adjustment and
maintenance of the Assets, meter station and

B-2



--------------------------------------------------------------------------------



valve inspections and meter proving maintenance, in each case in accordance with
prudent maintenance practices and applicable laws.
Implementation and administration of a tank maintenance and integrity program
for the Assets, including, without limitation, periodic testing, maintenance,
repair and/or replacement in each case in accordance with prudent maintenance
practices and applicable laws.
Inspection services for monitoring work performed by others in the vicinity of
the Assets.
Preparation and retention of appropriate records and logs as required by
applicable laws and that a prudent provider of maintenance services would
maintain regarding the Assets.
Reconstruction, reconditioning, overhaul and/or replacement of the Assets, as
appropriate.
Technical services for trouble-shooting problems, improving the Assets
performance, upgrading the Assets, repairing the Assets and/or meeting
regulatory or safety requirements.
Maintaining compliance with all applicable federal, state and local
environmental, health and safety laws including but not limited to conducting
all environmental investigation and remediation activities, as required by
federal, state and local environmental laws and prudent business practices.
Facilitating the acquisition of all materials (including spare parts
inventories), equipment, services, supplies and labor necessary for the
maintenance and repair of the Assets.
Except to the extent provided under the Omnibus Agreement, performing all
planning, design and engineering functions related to the maintenance and repair
of the Assets including but not limited to selecting and overseeing contractors
and material suppliers for such activities.
Preparing excavation plans for pipeline right-of-way work, and advising the
Partnership of any right-of-way work which could threaten the integrity of the
Partnership’s pipelines.
Construction, reconstruction, reconditioning, overhaul and replacement of the
Assets, including but not limited to engineering, procurement, construction and
project performance testing and services relating thereto. Related functions
include:
•
Oversight and management services as may be necessary in connection with these
activities .

•
Planning, design and engineering functions related to the activities.

•
Procurement of all materials, equipment, services, supplies and labor necessary
for and related to the activities.

Preparation and/or assistance in the preparation of capital project (AFE)
documents for approval by the Partnership.

B-3



--------------------------------------------------------------------------------



Routine maintenance, repairs and inspections of the tanks and other facilities
at the St. Charles Terminal and Houston Terminal.
Together with such other routine maintenance and operational services as GP may
require in connection with the ownership and operation of the Assets consistent
with the Operators’ past practices at the Assets.





B-4



--------------------------------------------------------------------------------




Exhibit C


Form of Cover Page for Amendment and Restatement of
Exhibits to Amended and Restated Services and Secondment Agreement


An Amended and Restated Services and Secondment Agreement was executed as of
March 1, 2015 (the “Amended and Restated Services and Secondment Agreement”),
among Valero Services, Inc., a Delaware corporation, Valero Refining
Company-Tennessee, L.L.C., a Delaware limited liability company, Valero
Refining-Texas, L.P., a Texas limited partnership, and Valero Energy Partners GP
LLC, a Delaware limited liability company. Capitalized terms not otherwise
defined in this document shall have the terms set forth in the Amended and
Restated Services and Secondment Agreement.
The Parties agree that, as of the date hereof, the Exhibits are hereby amended
and restated in their entirety to be as attached hereto. Pursuant to Section
6.18 of the Amended and Restated Services and Secondment Agreement, such amended
and restated Exhibits shall replace the prior Exhibits as of the date hereof and
shall be incorporated by reference into the Amended and Restated Services and
Secondment Agreement for all purposes. As amended hereby, the Amended and
Restated Services and Secondment Agreement is hereby ratified and affirmed and
shall continue in full force and effect.
[Include the following paragraph if new Operators are to be added]
By its execution hereof, [_________________], a [__________________] (“New
Operator”), has agreed to be bound to all of the terms and provisions hereof
governing Operators, with respect to those Assets for which it is listed as the
Operator in the attached Exhibit A. From and after the date hereof, the terms
“Operator,” “Operators,” “Party” and “Parties” in the Amended and Restated
Services and Secondment Agreement shall be deemed to include New Operator for
all purposes.
[Remainder of page intentionally left blank.]





















C-1

